Case 2:17-cv-06728-RRM-ARL Document 45 Filed 08/23/19 Page 1 of 3 PageID #: 287
                                                                           1301 Avenue of the Americas
                                                                           25th Floor
                                                                           New York, NY 10019

                                                                           646.927.5500 main
                                                                           646.927.5599 fax



                                                                          August T. Horvath
                                                                          646-927-5544
  August 23, 2019


  Via ECF
  Honorable Roslynn R. Mauskopf, U.S.D.J.
  Eastern District of New York
  100 Federal Plaza
  Central Islip, NY 11722

          Re:         Berger v. MFI Holding Corp. et al, Case No. 2:17-cv-6728 (RRM) (ARL)

  Dear Judge Mauskopf:

         This firm represents Defendant Michael Foods, Inc. We write to request a pre-motion
  conference regarding Michael Foods’ intended motion to dismiss the Second Amended
  Complaint (Dkt. 44) under Rule 12(b)(6) and, in the alternative, to strike under Rule 12(f).

          A.          The Claim “Made with Real Butter” Is Not Deceptive as a Matter of Law

          Defendant Michael Foods produces heat-and-serve mashed potato products as part of its
  Simply Potatoes® product line. The Simply Potatoes packaging truthfully and accurately states
  that the mashed potatoes are “made with real butter and milk,” and the FDA-mandated list of
  ingredients truthfully and accurately discloses that the products also contain margarine, among
  other ingredients. Berger’s central allegation is that Michael Foods, by stating that the products
  are “made with real butter & milk” also makes an implied claim that the products contain no
  margarine. This allegation fails as a matter of law, because no reasonable consumer would
  believe that, when a product contains one ingredient, it must not also contain a different
  ingredient, especially when that ingredient is listed in the ingredient statement under its
  common and usual name.

          In the Second Amended Complaint, Berger introduces at least six new theories: (1) that
  the visual depiction of a “pat” of butter on the product packaging implies the presence of a
  specific amount of butter (Dkt. 44 ¶¶ 62-65); (2) that the usage of “fresh” implies that what are
  obviously pre-cooked, packaged, refrigerated mashed potatoes are, in fact, raw, uncooked
  potatoes (¶ 69) and/or are prepared just before the consumer buys them (¶ 80); (3) that the use
  of the phrase “simply potatoes” is interpreted by consumers to mean the same thing as “merely
  or just potatoes” (¶¶ 89-90); (4) that consumers do not expect a “simple” product, that is
  truthfully labeled to contain margarine, to contain GMOs, when margarine is allegedly made
  from GMOs; (5) that the ingredient statement on the product is misleading as to the relative
  proportion of butter and vegetable oils (¶¶ 96-108); and (6) that the disclosure of artificial flavor
  on the ingredient list and not the front label deceives consumers into thinking that the butter
  flavor is from butter, which is actually in the Products, even though there is no claim that the


   ATTORNEYS AT LAW                                 BOSTON | NEW YORK | PARIS | WASHINGTON | FOLEYHOAG.COM


  B5030032.1
Case 2:17-cv-06728-RRM-ARL Document 45 Filed 08/23/19 Page 2 of 3 PageID #: 288
  Honorable Roslynn R. Mauskopf, U.S.D.J.
  August 23, 2019
  Page 2

  artificial flavor is butter-flavored (¶¶ 111-115). None of these theories posits a plausible
  interpretation by a reasonable consumer of Michael Foods’ packaging and label statements.

          To prove conduct is materially misleading as required under New York General
  Business Law §§ 349 and 350, a plaintiff must demonstrate that “a reasonable consumer acting
  reasonably under the circumstances” would be misled. Orlander v. Staples, Inc., 802 F.3d 289,
  300 (2d Cir. 2015). A court may determine as a matter of law that an allegedly deceptive
  practice would not have misled a reasonable consumer. See Fink v. Time Warner Cable, 714
  F.3d 739, 741 (2d Cir. 2013). In so doing, courts take into account the entire context of the
  alleged misrepresentations, including disclaimers and other disclosures elsewhere on the
  packaging. See Fermin v. Pfizer Inc., 215 F. Supp. 3d 209, 211-12 (E.D.N.Y. 2016). A recent
  rash of meritless lawsuits has created a growing body of Rule 12 case law in this Circuit
  dismissing challenges to advertising claims because they would not deceive a reasonable
  consumer. See, e.g., Reyes v. Crystal Farms Refrigerated Distrib. Co., No. 18-cv-2250, 2019
  U.S. Dist. LEXIS 125971, at *8-16 (E.D.N.Y. July 26, 2019); Chen v. Dunkin’ Brands, Inc.,
  No. 17-cv-3808-CBA-RER (E.D.N.Y. Sept. 17, 2018) (Dkt. 23, Order on Motion to Dismiss)
  (reasonable consumer would not understand “Angus steak” sandwich to contain an intact piece
  of Angus cattle meat); Bowring v. Sapporo U.S.A. Inc., 234 F. Supp. 3d 386, 292 (S.D.N.Y.
  2017) (beer did not mislead consumers that it was of Japanese origin where its Canadian origin
  was clearly stated); Fermin, 215 F. Supp. 3d at 211-12 (unused volume of pill bottle did not
  deceive consumers as to number of tablets where table count was disclosed on the bottle).

          Berger’s Complaint should be dismissed on the basis that no reasonable consumer would
  interpret any of Michael Foods’ packaging representations in the way Plaintiff contends. Berger
  ignores the clear statements on the product packaging and the fact the packaging must be
  viewed in the context of a reasonable consumer purchasing a prepared potato product.
  Moreover, Judge Garaufis in this District recently considered, and dismissed, a closely similar
  case, alleging that a “made with real butter” claim on a similar mashed potato product implied
  the presence of no other facts in the product. Reyes, 2019 U.S. Dist. LEXIS 125971, at *8-11.

          B.     The Court Has No Personal Jurisdiction over the Newly Added Out-of-State
                 Plaintiffs and Should Dismiss Their Claims

           Berger’s Second Amended Complaint adds 2 new out-of-state Plaintiffs in 2 new U.S.
  Districts, while seeking relief under the state deceptive-practices and common laws of 50 new
  states (including District of Columbia). Dkt. 44 ¶¶ 134-147. Plaintiffs now purport to represent
  a nationwide class or subclasses under no less than 51 state statutes listed in ¶ 156. No
  representative plaintiff is named for 48 of the states in which violations are alleged. Id. ¶ 140.
  Berger identifies an additional 44 “Jane Doe” plaintiffs, who lack standing as imaginary beings,
  and does not specify which of the 48 remaining states these imaginary plaintiffs represent.
  Finally, Defendant Michael Foods is conceded to be located in Minnesota, but no connection
  between the injuries of the out-of-state Plaintiffs and this State or District is alleged. Id. ¶ 142.

         Under the Supreme Court’s ruling in Bristol-Myers Squibb Co. v. Superior Court of
  California, San Francisco County, 137 S. Ct. 1773 (2017), a New York court would lack
  personal jurisdiction over Michael Foods as to claims brought on behalf of plaintiffs who are




  B5030032.1
Case 2:17-cv-06728-RRM-ARL Document 45 Filed 08/23/19 Page 3 of 3 PageID #: 289
  Honorable Roslynn R. Mauskopf, U.S.D.J.
  August 23, 2019
  Page 3

  neither New York residents nor suffered their alleged injuries in New York. Courts in this
  District have ruled that the logic of Bristol-Myers applies also to U.S. District Courts
  adjudicating class actions brought under state laws. In re Dental Supplies Antitrust Litig., 16-
  cv-696, 2017 U.S. Dist. LEXIS 153265, at *37 (E.D.N.Y. Sep. 20, 2017); Gonzalez v. Costco
  Wholesale Corp., No. 16-CV-2590, 2018 U.S. Dist. LEXIS 171000, at *18 (E.D.N.Y. Sep. 29,
  2018) (“the court lacks general personal jurisdiction over Defendant to adjudicate the claims of
  the out-of-state class members because New York is not the state where Defendant's principal
  place of business is located nor is it where Defendant is incorporated”).

          Moreover, the Second Amended Complaint now contains at least six different theories
  of alleged deception, some of which are inconsistent. Therefore, each of Plaintiff’s theories
  effectively creates a sub-class. The Second Amended Complaint lacks the bare allegations as to
  which products were purchased and to how each named Plaintiff was injured, which is
  necessary to establish standing for each named Plaintiff, and thus fails to satisfy Fed. R. Civ. P.
  8, because Michael Foods cannot know which named Plaintiff, if any, represents class members
  allegedly deceived by each alleged packaging element or theory of deception.

          C.     The Elements of Negligent Misrepresentation, Fraud, Warranty, and Unjust
                 Enrichment Are Not Pled or Supported with Factual Allegations

          Berger’s negligent misrepresentation claim must be dismissed because Michael Foods
  has made no false representations, and because Berger does not have a “special relationship”
  with Michael Foods. Stoltz v. Fage Dairy Processing Indus., S.A., 14-cv-3826, 2015 U.S. Dist.
  LEXIS 126880, at *70-78 (E.D.N.Y. Sept. 22, 2015). Berger’s amended fraud claim should be
  dismissed because Berger has not alleged facts that “give rise to a strong inference of fraudulent
  intent,” Campaniello Imports, Ltd. v. Saporiti Italia S.p.A., 117 F.3d 655, 663 (2d Cir. 1997), by
  pleading facts to show that Michael Foods either had “both motive and opportunity to commit
  fraud” or “strong circumstantial evidence of conscious misbehavior or recklessness.” Shields v.
  Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994). Berger’s general and conclusory
  allegations that Michael Foods’ “intent … was to skirt a patently and obviously fake claim”
  does not meet this standard, especially given that no affirmative false ingredient claims are
  alleged, and that margarine is disclosed as an ingredient. Berger’s amended claim for breach of
  express warranty and implied warranty of merchantability must be dismissed because Berger
  does not allege that he purchased Simply Potatoes directly from any Defendant or suffered any
  personal injury. See Weisblum v. Prophase Labs., Inc., 88 F. Supp. 3d 283, 296 (S.D.N.Y.
  2015). The unjust enrichment claim should be dismissed because Judge Bianco of this Court
  granted Defendant’s previous motion to dismiss as to this claim, which has not been amended,
  (D.I. 34), and, in any case, it is duplicative of the preceding false advertising claims. Weisblum,
  88 F. Supp. at 296 (dismissing unjust enrichment claim that was duplicative of GBL claims).

                                                Respectfully submitted,



                                                August T. Horvath




  B5030032.1
